Per Curiam.
The court, on this motion, cannot pass upon the question of the validity of the assignment to the Severnoe Securities Corporation or decide a conflict of title between that corporation, the Northern Insurance Company of Moscow and the Superintendent of Insurance as liquidator. If the Superintendent of Insurance, as liquidator, claims an interest in this litigation, he may safeguard his interest by accepting the suggestion of plaintiff’s attorneys tha he be made a party to the record. The primary duty of the Superintendent of Insurance is merely to secure payment for American creditors. If he has ample funds to accomplish this purpose, he may, upon appropriate application for instructions, be protected from the obligation to take part in this litigation. That instruction could be given without reference to the voluminous and complicated controversy existing between this defendant and the other part'es. If the Superintendent of Insurance desires such instructions, it is his duty in the first instance to make application therefor, with a succinct statement of the present financial situation and of his opinion as to the necessity for further reducing contested choses in action to judgment. The orders should be affirmed, with ten dollars costs and disbursements. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Orders affirmed, with ten dollars costs and disbursements.